Citation Nr: 0718882	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Maintenance 
Center in St. Paul, Minnesota



THE ISSUE

Whether the reduction of the veteran's VA pension benefits 
and denial of dependent benefits was proper.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 decision by the 
St. Paul Pension Maintenance Center.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his substantive appeal, received in June 2005, the veteran 
checked the box indicating that he wanted a BVA hearing.  
However, in response to a May 2007 inquiry from the Board 
requesting that the veteran clarify whether he wanted a 
hearing before a member of the Board in Washington, DC; 
before a member of the Board at the RO, or a videoconference 
hearing, the veteran replied that he wanted a Travel Board 
hearing at a VARO.  

In light of the above, and to ensure full compliance with due 
process requirements, the claim is REMANDED to the AMC for 
the following action:  

The veteran should be scheduled for a 
Board hearing at the appropriate VA 
Regional Office as soon as is 
practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


